NUMBER 13-19-00467-CV
                   COURT OF APPEALS
            THIRTEENTH DISTRICT OF TEXAS
              CORPUS CHRISTI - EDINBURG
____________________________________________________________
CITY OF BROWNSVILLE, TEXAS,
TONY MARTINEZ, ROSE Z. GOWEN,
RICARDO LONGORIA JR., JOEL MUNGUIA,
BEN NEECE AND JESSICA TETREAU IN
THEIR OFFICIAL CAPACITIES ONLY,                       Appellants,

                              v.


BROWNSVILLE GMS, LTD. AND
MICHAEL BENNETT,                                      Appellees.
____________________________________________________________
             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                MEMORANDUM OPINION
        Before Justices Benavides, Longoria, and Perkes
          Memorandum Opinion by Justice Benavides
        Appellants the City of Brownsville, Tony Martinez, Rose M.Z. Gowen, Ricardo

Longoria, Jr., Jessica Tretreau, Joel Mungia, and Ben Neece (collectively the City) filed

this interlocutory appeal from the trial court’s alleged denial of the City’s plea to the

jurisdiction.1 Brownsville GMS, Ltd. (GMS) responded to the interlocutory appeal by

asserting that this Court has no jurisdiction because the trial court did not rule on the

City’s plea to the jurisdiction. The City asserts that the trial court implicitly ruled although

it admits there is no signed order. We dismiss the appeal for lack of jurisdiction.

                                            I. BACKGROUND

        GMS sued the City, the Mayor, and the city commission members complaining of

the manner in which the City awarded its waste disposal contract and obtained a

temporary injunction to preclude the City from acting on the award of a temporary or

emergency contract and an order for expedited discovery.                         Cesar Deleon, a city

commissioner and party to the suit, and the City filed motions to dismiss the suits against

the Mayor and City commission members in each of their individual capacities citing

§ 101.06(e) of the civil practice and remedies code. TEX. CIV. PRAC. & REM. CODE ANN.

§ 101.06(e). The City also filed two pleas to the jurisdiction asserting immunity. The trial

court scheduled multiple motions to be heard on August 13, 2019.

        The trial court first ruled on DeLeon’s motion to dismiss the individual claims

against him and denied his motion. During the hearing, DeLeon filed an interlocutory

notice of appeal pursuant to § 51.014(a)(5) of the civil practices and remedies code. Id.

§ 51.014(a)(5).       After DeLeon filed his interlocutory appeal during the hearing, he


        1
          The City of Brownsville separately perfected an appeal from the trial court’s grant of a temporary
injunction to Brownsville GMS in Cause No. 13-19-00311-CV. Cesar De Leon separately filed an appeal
from the trial court’s denial of his motion to dismiss the individual claims against him in Cause, No. 13-19-
00393-CV. DeLeon’s appeal is not the subject of this order.
                                                     2
simultaneously advised the trial court he had done so and that the filing stayed all

proceedings in the trial court until after this Court ruled on the interlocutory appeal of that

order. See id. § 51.014(b). The trial court agreed and did not rule on anything further

after the interlocutory appeal was brought to the trial court’s attention.

                                            II. JURISDICTION

        The trial court’s order denied DeLeon’s motion to dismiss pursuant to §

51.014(a)(5).2 “An interlocutory appeal under Subsection (a)(3), (5), (8), or (12) . . . stays

all other proceedings in the trial court pending resolution of that appeal.” Id. § 51.014(b).

Because subsection 51.014(b) specifically stays all proceedings in the trial court, the trial

court found it had no authority to decide any of the other pending motions.

        The City argues that the trial court’s refusal to rule on its pleas to the jurisdiction

invokes the implicit ruling doctrine and cites Thomas v. Long, 207 S.W.3d 334, 339 (Tex.

2006). An order denying a plea to the jurisdiction on immunity grounds may be appealed

pursuant to § 51.014(a)(8). See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8).

        In Thomas, the implicit ruling was predicated on the trial court’s grant of affirmative

relief to Long while at the same time failing to rule on Thomas’s plea to the jurisdiction.

Thomas, 207 S.W.3d at 339 The trial court did not have authority to grant the relief Long

sought unless it affirmatively determined that it had jurisdiction. Id. at 340. The Thomas

Court held that the trial court implicitly denied Thomas’s plea to the jurisdiction by granting

relief on the merits to Long. Id.




           2
             Although the interlocutory appeal provision specifies that an order that “denies a motion for
summary judgment . . . based on an assertion of immunity by an individual who is an officer of employee
of . . . a political subdivision of the state,” the Texas Supreme Court has held that § 51.014(a)(5) applies to
other procedural vehicles, not just summary judgments. Austin State Hosp. v. Graham, 347 S.W.3d 298,
300 (Tex. 2011).
                                                      3
       Here, the trial court became aware that DeLeon filed an instantaneous

interlocutory appeal to this Court. According to § 51.014(b), all action in the trial court is

stayed pending termination of the appeal.          See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(b); In re Geomet Recycling LLC, 578 S.W.3d 82, 91 (Tex. 2019) (orig.

proceeding). In Geomet, a party requested that the stay imposed by statute be lifted to

allow the trial court to rule on the party’s motion for temporary injunction and motion for

contempt. Id. at 86. The appellate court lifted the stay for those proceedings in the trial

court. The Geomet Court held that the appellate court did not have authority to allow the

trial court to conduct proceedings because the statute did not allow them. Id. at 91.

       The trial court correctly recognized it did not have the power to rule on the

remaining motions here and adjourned the hearing. Because the trial court had no

authority to rule on the remaining motions, it did not implicitly deny the pleas to the

jurisdiction.

       The Court grants Brownsville GMS’s motion to dismiss the City’s appeal of the

denial of its plea to the jurisdiction for lack of jurisdiction. See TEX. R. APP. P. 42.3(a),(c).



                                                                   GINA M. BENAVIDES,
                                                                   Justice


Delivered and filed the
27th day of September, 2019.




                                               4